DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with THOMAS D. KOHLER on 6/25/21.
The application has been amended as follows: 
In claim 1 line 7, the phrase “cover plate” is changed to --a cover plate--.  
In claim 23 line 8, the phrase “corresponding the arrangement” is changed to --corresponding to the arrangement--.
In claim 25 lines 7-8, the phrase “corresponding the arrangement” is changed to --corresponding to the arrangement--.  Also in claim 25 in lines 15-16, the phrase “a corresponding specific aircraft ground power receptacle” is changed to --the corresponding specific aircraft ground power receptacle--.
Allowable Subject Matter
Claims 16-31 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to claim 16, Piepers teaches, as shown in figures 1-2: “An apparatus 6 and 9 for testing connection and removal force in an… plug 3, comprising: a support structure defining a housing (housing of 6 in figure 1); a force sensor 9 mounted within the housing; test pins 1… and a cover plate (bottom plate of 6 in figure 1) defining pin holes mounted above the force sensor with said test pins 1 extending through the pin holes”. 
Piepers does not teach the plug being an aircraft ground power connector plug, or the pins “mounted on a pin plate, the pin plate being mounted in the housing and configured to transfer force applied to the test pins to the force sensor” or “the cover plate positioned relative to the test pins to limit force application to the test pins by an aircraft ground power connector plug when fully seated on the test pins 1”.  The prior art of record does not anticipate or render obvious all the limitations of claim 16.  Claim 16 is therefore allowable.
	Claims 17-22 include all the limitations of claim 16 and are therefore also allowable.

With regard to claim 23, Piepers teaches, as shown in figures 1-2: “A test pin assembly 6 for use in an… plug force test apparatus 6 and 9… a force sensor 9 configured to measure force applied to the set of test pins 1, the test pin 6 assembly comprising… and plural test pins 1… the test pins 1 configured in an arrangement corresponding to the arrangement of pins in a specific… plug 3 to be tested”. 
Piepers does not teach the plug being an aircraft ground power plug, “the test apparatus including a support structure defining a positive stop to limit travel of an electrical plug being applied to a set of test pins”, “a pin plate connectable with the force sensor so as to transmit force applied to the force sensor”, the test pins “mounted on one side of the pin plate”, or “the test pins further having a length sufficient to extend beyond the positive stop when installed in the test apparatus by a distance substantially equal to the pin length in a corresponding specific aircraft ground power receptacle”.  The prior art of record does not anticipate or render obvious the limitations of claim 23.  Claim 23 is therefore allowable.
Claim 24 includes all the limitations of claim 23 and is therefore also allowable.

With regard to claim 25, Piepers teaches, as shown in figure 1: “A kit for use with an… plug force test apparatus including a support structure 6 defining a positive stop to limit travel of an electrical plug 3 being applied to a set of test pins 1 and a force sensor 9 configured to measure force applied to the set of test pins 1, 3 6comprising: at least one said test pin assembly 6 and 1… and plural test pins 1… the test pins 1 configured in an arrangement corresponding to the arrangement of pins in a specific… plug 3 to be tested, the test pins 1”. 
Piepers does not teach the plug and receptacle being for aircraft ground power or the test pin assembly “comprising a pin plate connectable with the force sensor so as to transmit force applied to the force sensor”, the plural test pins “mounted on one side of the pin plate”, or the test pins “further having a length sufficient to extend beyond the positive stop when installed in the apparatus by a distance substantially equal to the pin length in a corresponding specific aircraft ground power receptacle; and a cover plate for the support structure providing said positive stop, wherein the cover plate includes holes corresponding to the arrangement of the test pins in the test pin assembly to permit the test pins to pass therethrough and extend beyond the cover plate a distance substantially equal to the pin length in a corresponding specific aircraft ground power receptacle”.  The prior art of record does not anticipate or render obvious all the limitations of claim 25.  Claim 25 is therefore allowable.
Claims 26-31 include all the limitations of claim 25 and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831